Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted below with respect to definiteness, claims 1 and 10 (And all claims dependent therefrom) require specified ranges of cutter wire tension as expressed in “PSI.” PSI is not defined in the application, and its most commonly understood meaning is Pounds per Square Inch, which is known to be a unit of pressure (such as of air in a tank, or the like). It is not understood to be applicable to wire tension. Therefore, based on the disclosure as a whole, applicant has failed to reasonably apprise the public what applicant has possession of. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10 (and all claims dependent thereon) the terminology of the measurement of the wire tension as measured in “PSI” is not understood. Wire tension is given as a unit of force not of pressure and so the performance of a wire is not understood to be capable of being specified in Pounds per Square Inch (PSI). All claims use this, and the specification does not redefine the term in a manner such that it can be understood by one of ordinary skill in the art. As such claims 1-18 are indefinite. 

Regarding claims  7 and 18 “engaged to about 2200 RPM” is indefinite. There is no reasonable boundary to the term “about 2200” which is therefore an unascertainable claim limitation. It is not clear whether this is broader, analogous to, or narrower limitation than claims 6 and/or 17 which recites a range from 2000 to 2400 RPM.
Claims 1 requires: “engaging a speed of an engine of the vehicle to between about 500 RPM and 4000 RPM; and cutting the object with the wire saw.” This does not require the engine of the vehicle to drive or interact with the cutting / wire saw in any way, which is indefinite. It is not clear how to evaluate and compare to the prior art when the functioning of the engine speed is not tied to the claimed method of cutting. The claim presently does not require the engine speed to have any effect on the wire cutter, so it is unclear how to make a reasonable comparison with the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy Jr. (US 6,267,037) in view of Mineyama Yutaka (JP2000141355A; Yutaka herein), Hilsgen (US 2008/0017182) and Welstead, J., et al., R. 2013. (Research and guidance on restoration and decommissioning of onshore wind farms. Scottish Natural Heritage Commissioned Report No. 591.; Welstead, herein) and Mustang “2026 2041 Skid Steer Loaders Operator’s Manual” and Stanton (US 2008/0087150).


Regarding claim 1, McCoy discloses a method for using a wire saw for cutting an object (figures 1-10 depict such a method), the method comprising: coupling a wire saw having a continuous abrasive wire to a vehicle (As seen in figure 1 and 2, the wire saw 56 inter alia, is fastened and mounted on vehicle 10 having wheels 20 for movement).

 McCoy shows engaging a wire tension to some sufficient value to perform the cutting of object/workpiece 12. The function disclosed in McCoy is that the cutting takes place, and the wire is mounted on a series of pulleys—without sufficient tension, the wire will slip and not function as disclosed. See McCoy at column 3 lines 58+. McCoy does not disclose that the wire tension is “between about 100 PSI and about 5000 PSI.” McCoy further discloses “and cutting the object with the wire saw.” As shown in figures 1-10, the cut involves several steps in that case, but demonstrates some of the capabilities known to be performable by wire cutters of the McCoy type. 
Although claim 1 does not require the cut object to be a windmill/ turbine rotor, this is the essential subject matter disclosed in the application—and therefore it is warranted to discuss why the cutter of McCoy would be obvious to utilize in the decommissioning of windmill turbine rotors. Welstead, in 2013, discussed the ongoing and recognized problem of the difficulty of decommissioning windmill rotor blades, which are made of composite materials such as fiber glass. 
Welstead discloses the broad and general process for decommissioning, including “5.5.1 Reprocessing blades for use in cement production The world's only industrial-scale reprocessing of end-of-life wind turbine blades is currently undertaken by Zagons Logistik at its factory in Malbeck, northern Germany. The company's service begins with the use of a mobile saw that can be used in the field to cut large blades into shorter sections of 10-12 metres - which can then be transported in a conventional truck rather than a wider vehicle requiring police escort. At the reprocessing facility, a stationery cable saw is used to reduce blade sections further, to about one metre in length. These sections then enter a crusher that reduces material size to about 30-50 centimetres. 69 The next stage sees the material being fed into a cross-flow shredder, which rotates 800 times per minute, reducing the chunks of waste blades further. A hammer mill then takes their size down to a maximum of 5 centimetres, after which they are mixed with other, wet waste materials. The addition of wet substances ensures that glass fibres from the crushed turbine blades are captured and bind to the rest of the mixed waste. The resulting end product is a compound that cement producer Holcim can use both as a substitute fuel, reducing coal-ash, and as a raw material, displacing some of its need for virgin washed sand. Zagons Logistik is keen to secure larger volumes of waste turbine blades since its plant is running only at about one third of its full capacity. The company currently reprocesses about 400-500 tonnes of waste turbine blades each month. (Windpower Monthly March 2012)” (Pages 68-69). 
There are at least two distinct cutting processes, one with an ambiguous cutter type (on site- to large 10 meter lengths) and then a second which specifies a wire cutter for cutting to 1 meter lengths. This demonstrates two things: that wire saws are known to be used in the cutting of turbine rotors; and that turbine rotors are known to be cut ultimately into short lengths (~1m) for further grinding and subsequent disposal. 

McCoy does not disclose “engaging a speed of an engine of the vehicle to between about 500 RPM and 4000 RPM.” As noted above, the engagement of the speed of the motor is not tied in the claim to the cutting, nonetheless, it is treated in a more narrow sense so that the logic of selecting a speed is made plain. 
 McCoy shows a stand-alone wire cutting device mounted on a specialty vehicle—perfectly in line with the claim language, but not the same concept applied by applicant—not a wire cutting device mounted on a skid loader/skid steer type vehicle as recited in claim 10 with slightly more particularity. Nonetheless, the choice to mount such a wire saw on a skid steer or tractor or equivalent is clearly obvious considering the prior art as a whole and the problem faced at the time of the application. Initially, the problem faced in decommissioning windmills, as expressed in the art at Welsted, is that a mobile cutting saw is required at the point of disassembly “in the field.” It is known to provide various cutting devices on excavators, skids, tractors and other equipment for that very reason—to provide powerful, mobile cutting implements where they are needed. 
As one example see Yutaka, which shows a wire saw analogous to the present invention, and analogous to the McCoy device, but mounted at the end of an hydraulic arm boom of a construction vehicle (as in figures 1, 2, 6, 8-10, and 14).  As shown in figures 8, 6, 9, and 10, this provides the superior benefit of being able to position the saw wire above or below ground level, and to manipulate the saw to create many different types of cuts on various workpieces (such as T6 figure 10 and T8 figure 14, and T4 figure 8. 

Whereas McCoy shows one known implementation of a wire saw, Yutaka shows that it is obvious to mount a wire saw to a construction vehicle, since this provides the benefits of allowing cutting above and below ground level and being able to manipulate the style of cut, where McCoy is seen to be rolled on the workpiece itself, and is therefore more limited in application flexibility.  
While Yutaka shows a larger/excavator style vehicle, other vehicles such as specifically skid steers are known to provide mounting and control locations for saws broadly. The selection of Excavator or Skid size is a routine selection of the appropriate size given the job to be done, and the other constraints, such as budget, or the likelihood of driving through certain kinds of terrain, which may be easier with one vehicle compared to another. As evidence, see Hilsgen (US 2008/0017182). The conveniences afforded in a “skid steer” (Hilsgen [0002]) include that the skid steer can drive around, that it provides power for the hydraulic system (Hilsgen [0010]) which powers a cutting device, and provides additional advantages, relative to stand alone cutters (such as McCoy). These include the fact that skid steer powered cutters remove the operator a greater distance from the cutting operation (increasing safety; [0008]) and they provide better ability to effectively maneuvered over “rocky dirt…muddy terrain” ([0008]), and their hydraulics provide enormous amounts of  “greater power” ([0010]). 
It should be noted that Hilsgen discusses the fact that though the implementation of that invention is shown in relation to a “skid steer” it is understood in the art that the substitution of other types of vehicles is ordinary and routine—see [0016] thereof, stating “Although the present invention is generally described in relation to a cutter that can be mounted to a skid-steer loader and used to cut concrete, the present invention can also be mounted to any number of vehicles or appropriate pieces of equipment and cut any number of surface…” 
Within that context, and recognizing that the state of the art sought appropriate tools to be driven to wind farms for decommissioning turbine blades (Welstead) it would have been obvious to one of ordinary skill in the art to modify McCoy to be mounted to an appropriate piece of construction equipment like a Skid steer, since doing so provides distinct advantages of providing for manipulation of the cutter to effect different cuts (as shown in Yukata) and since doing so provides for a hydraulic powered cutting setup, which provides “greater power” and also permits the tool to be driven across “rocky dirt” or “muddy terrain.” (Hilsgen).
Returning to the fact that McCoy does not disclose “engaging a speed of an engine of the vehicle to between about 500 RPM and 4000 RPM.” As noted above, the engagement of the speed of the motor is not tied in the claim to the cutting, nonetheless, applicant’s implication is that the motor speed is used to drive the cutter—as would be done in a hydraulic setup such as in a skid-steer environment. 
Hilsgen shows (Figure 8) the operation of the flow of hydraulic fluid used to power one type of “saw motor” for a cutoff saw, but as noted above, this is incorporated to modify the wire saw of McCoy to take advantage of the known Skid Steer and hydraulic drive benefits known in the art. Hilsgen also does not disclose what RPM the motor is running at because this is a trivial matter to one of ordinary skill. 
Let us look to the art of skid steers to determine if it was ordinary or surprising that the engine speed would be at the claimed range during the use of a skid mounted tool. If the claimed range is routine for that type of tool, then clearly this is not a case of invention, but of the ordinary application of known methods or techniques to achieve a predictable solution, and would therefore be obvious. 

While applicant has provided no information about the displacement, power, or fuel type of the skid steer loader that is allegedly so special that specifying one or more RPM ranges is a patentable advance, fortunately the art is replete with information about the power output and nature of skid steer specifications. 
For example, See the Mustang “2026 2041 Skid Steer Loaders Operator’s Manual” which shows an ordinary skid steer (the 2041 model is shown at figure 26 on page 45; schematic of the vehicle is at page 15, inter alia). This manual was published and printed in the USA in 2007, as shown on the last page. On page 71, Chapter 8 gives specifications for the loaders, including the following specifications related to engine RPM: that the maximum torque is available at 1200 RPM and the maximum power is available at an RPM of 2600. 
From this we can clearly see that the tools driven by the hydraulics of a skid steer are known to be driven with an RPM of between 1200 and 2600RPM, since that is a known maximum torque to maximum power range disclosed for one exemplary skid steer known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the appropriate RPM for any motor that is being used to drive the wire saw as combined above, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Because the engine RPM is known to affect power and torque of the device, the selection of an appropriate speed for the optimization of power or torque applied to the tool would be no more than an exercise in ordinary skill. Here there is evidence that the range of RPM for peak torque and power is between 1200 and 2600 RPM, so the selection of any of those RPMs would have been prima facie obvious. 
See KSR International v. Teleflex Inc. 550 U.S. 398 (2007) slip op at 13, lines 17-34  which states “When a work is available in one field of endeavor, design incentives and
other market forces can prompt variations of it, either in
the same field or a different one. If a person of ordinary
skill can implement a predictable variation, §103 likely
bars its patentability. For the same reason, if a technique
has been used to improve one device, and a person of
ordinary skill in the art would recognize that it would
improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”
Here the technique being applied is the selection of an appropriate RPM for the cutting that is known to be desirously taking place. 

McCoy lacks specificity with regard to the tension setting of the cutting wire. 
As noted above, applicant has not provided adequate disclosure to have sufficient written description or definiteness with respect to the wire being between 100 and 5000 PSI, as those units are believed to be inapplicable in this context, and require at the least an explanation of the nature of what they are meant to mean in this context to provide one of ordinary skill the ability to evaluate the claim scope. 
	For the purposes of applying art to the PSI limitations, two observations are here made—that “Pounds” are a known unit of wire tension, and that where the art discloses the general parameters of the invention, the selection of a useful or workable range is not considered to be inventive (it is considered obvious). See, e.g. In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. Here, where the art knows how to make and use wire saws for the cutting of large industrial pipes, and the like (as explicitly shown in McCoy) the selection of an appropriate running tension for the wire (necessary to make the shown saw work) is not inventive—it is merely the application of routine skill to a known problem, as evidenced by the other cited references. If a person faces the problem (known problem) of cutting up a wind turbine, the use of a known technique for a similar (pipe cutting) purpose is not inventive—it is the routine application of skill. See KSR International v. Teleflex Inc. 550 U.S. 398 (2007) slip op at 13, lines 17-34  which states “When a work is available in one field of endeavor, design incentives and
other market forces can prompt variations of it, either in
the same field or a different one. If a person of ordinary
skill can implement a predictable variation, §103 likely
bars its patentability. For the same reason, if a technique
has been used to improve one device, and a person of
ordinary skill in the art would recognize that it would
improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”
	Here, because the disclosed size and difficulty of cutting pipes is discussed and solved by the use of abrasive wire saws, it is reasonable that a person of ordinary skill would readily apply the same principles and techniques to the problem of turbine rotor cutting for decommissioning. 
	In the context of wire tensions known for industrial processes generally—Stanton (US 2008/0087150) discloses a wire based cutting mechanism (though of a different type, the application of tension to a cutting wire to effect an appropriate cutting is the same general problem solving area) discloses at “[0042] In the FIG. 4, FIG. 5 and FIG. 6 embodiment, the MEA 16 includes a cutting apparatus 26 located at discharge port 70. A preferred cutting apparatus 26 is shown in FIG. 7, FIG. 8 and FIG. 9. In FIG. 7, FIG. 8 and FIG. 9, the cutting apparatus 26 includes tensioning fork 212 that secures cutting wire 82 to drive the wire 82 to cut material 210 exiting the feed tube discharge port 70. Suitable cutting wires 82 include high-carbon steel drawn "piano" wire, such as defined by ASTM A228. As examples, the wire can be as small as 0.006 inches (0.15 mm) in diameter, up to 0.192 inches (4.8 mm) in diameter. The cutting wire 82 is attached to the fork 212 at opposing tine ends 214 by tension guide block 216 and tensioner anchor 218. The tensioning fork 212 is connected to a pneumatic slide 220, which in turn is supported by mounting bracket 222. When pneumatically activated by line 224, the slide 220 propels the tensioning fork 212 along guides 220, which are oriented perpendicular to the longitudinal axis of the feed tube 24. The tension guide block 216 and tensioner anchor 218 at tine ends 214 secure the cutting wire 82 so that when the fork is activated by hydraulic motor 228, the cutting wire 82 traverses the feed tube 24 longitudinal axis at discharge port 70 to cut material 210. Tension (a measure of wire tautness) of the cutting wire 82 can be set at between 575 and 825 pounds or about 600 pounds. The controller 30 can monitor the wire 82 tension to terminate operation of the press 22 and cutting apparatus 26 when tension on the wire 82 falls outside this range as a result of breakage or loosening of the wire 82.”
	It would have been obvious to one of ordinary skill to adjust the McCoy in view of Mineyama Yutaka (JP2000141355A; Yutaka herein), Hilsgen (US 2008/0017182) and Welstead, J., et al., R. 2013 method and apparatus to use a wire tension of about 600, or 825 pounds of force since the person of ordinary skill starting with a McCoy like method and device will be required to adopt some running tension for the device to function as discussed, and as evidenced by Stanton, cutting wire is known to be capable of operating to cut things at a tension of 600-825 pounds of force. 

Regarding claim 10, the features of using a skid steer to cut a wind turbine blade has been treated with respect to claim 1 above, and is equally applicable here; the combination set forth above shows a method of cutting an elongate object (the desire to segment wind rotors for decommissioning was shown to be known) with a skid loader-mounted wire saw (as evidenced and discussed above, this is a combination of known elements according to their known functions), comprising:
Obtaining the elongate object (Welsted discusses cutting in multiple steps the rotor blades); positioning the elongate object (as noted, they are moved from a first cutter on site to a second wire cutter for ~1m cutting;
directing a portion of a continuous abrasive wire at an axial speed; adjusting a height of forks of a skid loader to contact a portion of the continuous abrasive wire to the elongate object; and adjusting the height of the forks of the skid loader such that the continuous abrasive wire travels through the elongate object as the continuous abrasive wire moves axially.

	Regarding claim 11, the range is rendered obvious as Stanton evidences the selection of 600-825 pounds of tension on a cutting wire, which may therefore reasonably be selected. 

Regarding claims 2, 12  The combination above of McCoy et al, including Stanton demonstrated the obviousness of selecting 600-825 pounds of force which overlaps and renders obvious claim 2 range of “500 PSI and 900 PSI” as well as claim 3 or 13 range of “600 PSI – 800 PSI” (As best understood with the indefiniteness and lack of written description for “PSI”).

Regarding claim 4 and 14, The combination set forth above disclosed an obvious range of 600-825, inter alia, which overlaps “700 PSI” which is therefore obvious. In the absence of a rubric for evaluating what is “about 700,” it is also reasonable to assert that 600 and 825 are “about 700” as broadly claimed.

Regarding claim 8, the McCoy device clearly shows making lateral, and longitudinal cuts in a pipe. The Yutaka device shows making wire saw cuts through the lateral width of the work; and Welstead discusses the chopping of wind turbines to “lengths” of first “10” meters, and subsequently ~ 1 m. “operating a wire-saw system according to Claim 1 to make a lateral cut through a wind turbine blade, wherein the wind turbine blade is a used wind-turbine blade detached from a wind turbine.” Based on these three pieces of evidence, it is clear that the step of making lateral cuts through wind turbine blades is obvious, since the point of Welstead is that the blades must be decommissioned for grinding and disposal, and the discussion in that context is of sectioning by lateral cuts into 10 and then 1 m lengths, and the other art shows that the use of a wire type saw on a loader is an obvious way to section such work. 

Regarding claim 9, again, Welsted discloses the sectioning steps of the wind turbine blades has multiple repeated sectioning cuts, as cited above in the discussion of claim 1, clearly rendering obvious the step of “making at least an additional lateral cut through the wind-turbine blade in order to cut the wind turbine blade into a total of three or more pieces.” (if a 10m chunk is meant ultimately to be in ~1 m sections, then clearly at least 3 sections have been cut from the work).

Regarding claim 5, 15 and 16, as noted above, the combination set forth shows that setting the “speed of the engine is engaged to between 1000 RPM and 3000 RPM” is obvious, since the art shows a range of 1200-2600 as a useful and powerful range which overlaps the claimed range. 

Regarding claim 6 and 17, as noted above, the combination set forth shows that setting the “wherein the speed of the engine is engaged to between 2000 RPM and 2400 RPM” is obvious, since the art shows a range of 1200-2600 as a useful and powerful range which overlaps the claimed range. 


Regarding claim 7 and 18, as noted above, the combination set forth shows that setting the “speed of the engine is engaged to about 2200 RPM” as claimed is obvious, since the art shows a range of 1200-2600 as a useful and powerful range which overlaps the claimed range. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724